       CASE 0:19-cv-00677-JNE-TNL Document 1 Filed 03/13/19 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
______________________________________________________________________________

TERRA-COM COMMUNICATIONS CORP.,                             Court File No. 0:19-cv-00677

               Plaintiff,                                   Jury Trial Demanded



v.

NORTH CENTRAL-PACIFIC SERVICES, INC.,

            Defendant.
______________________________________________________________________________

                                         COMPLAINT

       The above-named Plaintiff, for its complaint against Defendant, state and allege as follows:

                                         THE PARTIES

       1.      Plaintiff Terra-Com Communications Corp. is a Minnesota corporation with its

place of business at 14520 Quiram Drive, Rogers, MN 55374.

       2.      Defendant North Central-Pacific Services, Inc. is a Minnesota corporation with a

place of business at 16811 Notre Dame Street, Forest Lake, MN 55025. Defendant is a motor

carrier transporting property on the highways in interstate commerce registered with the Federal

Motor Carrier Safety Administration.

                                JURISDICTION AND VENUE

       3.      This court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1337.

The causes of action alleged in this complaint arise under the laws of the United States regulating

the activities of motor carriers transporting property in interstate commerce, including 49 U.S.C.

§§ 13501, 14102 and 14704(a)(1) and (2), and 49 C.F.R. § 376.1 et seq.

                                                1
       CASE 0:19-cv-00677-JNE-TNL Document 1 Filed 03/13/19 Page 2 of 7



        4.      Venue is based upon 28 U.S.C. § 1391(b), as a substantial part of the events giving

rise to the claims raised herein occurred in this district. The Defendants are residents of this district

within the meaning of 28 U.S.C. §1391(c) because they are subject to personal jurisdiction at the

time this action was commenced.

                             FACTS COMMON TO ALL COUNTS

        5.      At all times material, Plaintiff was an “owner” of commercial vehicles within the

meaning of 49 C.F.R. § 376.2(d) and a “lessor” within the meaning of 49 C.F.R. § 376.2(f).

        6.      Defendant is a motor carrier as defined at 49 U.S.C. § 13102(12). 49 C.F.R. §

376.12 mandates that leases between motor carriers such as Defendant and truck owners such as

the Plaintiff must contain specific terms, and that regulated motor carriers such as Defendant must

adhere to those terms.

        7.      In January 2018, Plaintiff entered into a lease with Defendant, a copy of which is

attached to this Complaint as Exhibit A.

             COUNT ONE – STATUTORY CLAIM UNDER 49 U.S.C. § 14704(a)(1)

        8.      Pursuant to 49 U.S.C. § 14704(a)(2) a carrier providing transportation or service

subject to jurisdiction under 49 U.S.C. § 13501 et seq. is liable for damages sustained by a person

for violations of 49 U.S.C. § 13101 et seq. and of regulations promulgated pursuant to 49 U.S.C.

§ 14102.

        9.      Plaintiff seek damages caused by Defendant’s violations of lease and interchange

regulations, 49 C.F.R. §§ 376.11 and 376.12. Plaintiff also seek injunctive relief directing

Defendant to comply with 49 C.F.R. §§ 376.11 and 376.12.

        10.     49 C.F.R. Part 376 governed the lease arrangements between Plaintiff and


                                                   2
       CASE 0:19-cv-00677-JNE-TNL Document 1 Filed 03/13/19 Page 3 of 7



Defendant. At all times material, 49 C.F.R. § 376.12 provided, in part, that the written lease

required therein “shall be adhered to and performed by the authorized carrier.”

       11.     At all times material, 49 C.F.R. § 376.12(c) provided in pertinent part as follows:

       (c) Exclusive possession and responsibilities. (1) The lease shall provide that the
       authorized carrier lessee shall have exclusive possession, control, and use of the
       equipment for the duration of the lease. The lease shall further provide that the
       authorized carrier lessee shall assume complete responsibility for the operation of
       the equipment for the duration of the lease.
       12.     Plaintiff’s lease with Defendant did not comply with 49 C.F.R 376.12(c)(1).

       13.     At all times material, 49 C.F.R. § 376.12(d) provided in pertinent part as follows:

       (d) Compensation to be specified. The amount to be paid by the authorized carrier
       for equipment and driver's services shall be clearly stated on the face of the lease
       or in an addendum which is attached to the lease. Such lease or addendum shall be
       delivered to the lessor prior to the commencement of any trip in the service of the
       authorized carrier. An authorized representative of the lessor may accept these
       documents. The amount to be paid may be expressed as a percentage of gross
       revenue, a flat rate per mile, a variable rate depending on the direction traveled or
       the type of commodity transported, or by any other method of compensation
       mutually agreed upon by the parties to the lease. The compensation stated on the
       lease or in the attached addendum may apply to equipment and driver's services
       either separately or as a combined amount.

       14.     Plaintiff’s lease with Defendant did not comply with 49 C.F.R § 376.12(d) because

it did not clearly state on the face of the lease, or in an addendum that was attached to the lease,

the amount to be paid by Defendant to Plaintiff for the lease of the equipment and drivers’ services.

       15.     Though the leases did not specify compensation to be paid to Plaintiff, Defendant

represented to Plaintiff that it would be paid specific percentages of the amounts charged to the

customers. Defendant then failed to pay Plaintiff at the agreed-upon rate.

       16.     At all times material, 49 C.F.R. § 376.12 provided, in part, as follows:

       (f) Payment period. The lease shall specify that payment to the lessor shall be made
       within 15 days after submission of the necessary delivery documents and other

                                                 3
       CASE 0:19-cv-00677-JNE-TNL Document 1 Filed 03/13/19 Page 4 of 7



       paperwork concerning a trip in the service of the authorized carrier. The paperwork
       required before the lessor can receive payment is limited to log books required by
       the Department of Transportation and those documents necessary for the authorized
       carrier to secure payment from the shipper. The authorized carrier may require the
       submission of additional documents by the lessor but not as a prerequisite to
       payment. Payment to the lessor shall not be made contingent upon submission of a
       bill of lading to which no exceptions have been taken.

       17.     The lease did not comply with 49 C.F.R. § 376.12(f). Moreover, Defendant did not

comply with this mandatory lease term because it failed to pay Plaintiff all compensation to which

it was entitled within 15 days after submission of the necessary delivery documents.

       18.     At all times material, 49 C.F.R. § 376.12 provided as follows:

       (g) Copies of freight bill or other form of freight documentation. When a lessor’s
       revenue is based on a percentage of the gross revenue for a shipment, the lease must
       specify that the authorized carrier will give the lessor, before or at the time of
       settlement, a copy of the rated freight bill or a computer-generated document
       containing the same information, or, in the case of contract carriers, any other form
       of documentation actually used for a shipment containing the same information that
       would appear on a rated freight bill. When a computer-generated document is
       provided, the lease will permit lessor to view, during normal business hours, a copy
       of any actual document underlying the computer-generated document. Regardless
       of the method of compensation, the lease must permit lessor to examine copies of
       the carrier’s tariff or, in the case of contract carriers, other documents from which
       rates and charges are computed, provided that where rates and charges are
       computed from a contract of a contract carrier, only those portions of the contract
       containing the same information that would appear on a rated freight bill need be
       disclosed. The authorized carrier may delete the names of shippers and consignees
       shown on the freight bill or other form of documentation.

       19.     The lease did not comply with 49 C.F.R. § 376.12(g). Moreover, Defendant did not

comply with 49 C.F.R. § 376.12(g) because it failed to provide Plaintiff before or at the time of

settlement, a copy of the rated freight bill or a computer-generated document containing the same

information that would appear on the freight bill.

       20.     At all times material, 49 C.F.R. § 376.12 provided as follows:

       (h) Charge-back items. The lease shall clearly specify all items that may be initially

                                                 4
       CASE 0:19-cv-00677-JNE-TNL Document 1 Filed 03/13/19 Page 5 of 7



       paid for by the authorized carrier, but ultimately deducted from the lessor’s
       compensation at the time of payment or settlement, together with a recitation as to
       how the amount of each item is to be computed. The lessor shall be afforded copies
       of those documents which are necessary to determine the validity of the charge.

       21.     The lease did not comply with 49 C.F.R. § 376.12(h). Moreover, Defendant did not

comply with this mandatory lease term because it made deductions from Plaintiff’s compensation

which were not specifically authorized by the lease, and because it failed to afford Plaintiff with

copies of documents necessary to determine the validity of charge-backs. Specifically, Defendant

made unauthorized deductions from funds owed to Plaintiff for items including but not limited to

cash advances, fuel costs, and repair costs, and failed to provide accounting to support these

chargebacks.

       22.     At all times material, 49 C.F.R. § 376.12 provided as follows:

       (i) Products, equipment, or services from authorized carrier. The lease shall specify
       that the lessor is not required to purchase or rent any products, equipment, or
       services from the authorized carrier as a condition of entering into the lease
       arrangement. The lease shall specify the terms of any agreement in which
       the lessor is a party to an equipment purchase or rental contract which gives the
       authorized carrier the right to make deductions from the lessor’s compensation for
       purchase or rental payments.

       23.     The lease did not comply with 49 C.F.R. § 376.12(i).

       24.     At all times material, 49 C.F.R. § 376.12(j)(i) provided as follows:

       The lease shall clearly specify the legal obligation of the authorized carrier to
       maintain insurance coverage for the protection of the public pursuant to FMCSA
       regulations under 49 U.S.C. 13906. The lease shall further specify who is
       responsible for providing any other insurance coverage for the operation of the
       leased equipment, such as bobtail insurance. If the authorized carrier will make a
       charge back to the lessor for any of this insurance, the lease shall specify the
       amount which will be charged-back to the lessor.

       25.     At all times material, 49 C.F.R. § 376.12(j)(i) provided as follows:

       (3) The lease shall clearly specify the conditions under which deductions for cargo

                                                5
       CASE 0:19-cv-00677-JNE-TNL Document 1 Filed 03/13/19 Page 6 of 7



       or property may be made from the lessor’s settlements. The lease shall further
       specify that the authorized carrier must provide the lessor with a written
       explanation and itemization of any deductions for cargo or property damage made
       from any compensation of money owed to the lessor. The written explanation and
       itemization must be delivered to the lessor before any deductions are made.

       26.     The lease did not comply with 49 C.F.R. § 376.12(j)(i)(3). Additionally, Defendant

did not comply with 49 C.F.R. § 376.12(j)(i)(3) because it made unauthorized deductions for

alleged property damage from the compensation to be paid to Plaintiff and failed to provide any

accounting in support of these deductions.

       27.     Under 49 U.S.C. § 14704(a)(1), Plaintiff is entitled to recover damages from

Defendant caused by Defendant’s failure to comply with 49 C.F.R. § 376.12. Plaintiff is also

entitled to injunctive relief requiring Defendant to comply with 49 C.F.R. § 376.12.

       28.     As a result of Defendant’s violations of 49 C.F.R. §§ 376.11 and 376.12, Plaintiff

has incurred damages in an amount to be determined at trial.

                         COUNT TWO – BREACH OF CONTRACT

       29.     For Count Two of its Complaint, Plaintiff realleges those matters set forth in

paragraphs 1 through 28 above and further states:

       30.     Defendant breached its lease contract with Plaintiff that incorporated the provisions

specified in 49 C.F.R. § 376.12 as a matter of law.

       31.     Defendant failed to pay Plaintiff the agreed upon compensation.

       32.     As a result of the breach of the lease by Defendant, Plaintiff has incurred damages

in an amount to be determined at trial.

                                   JURY TRIAL DEMAND

       33.     Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand


                                                 6
        CASE 0:19-cv-00677-JNE-TNL Document 1 Filed 03/13/19 Page 7 of 7



a trial by jury on all issues triable as of right by a jury.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment from the Court as follows:

    A. As to Count One, awarding each Plaintiff judgment against Defendant North-Central
       Pacific Services, Inc. for damages for violations of 49 C.F.R. § 376.12 pursuant to 49
       U.S.C.§ 14704(a)(2), including interest thereon, and injunctive relief directing North-
       Central Pacific Services, Inc. to comply with 49 C.F.R. § 376.12;

    B. As to Count Two, awarding each Plaintiff judgment against Defendant North-Central
       Pacific Services, Inc. for damages caused by breach of the lease;

    C. Awarding Plaintiff’s attorney fees and costs pursuant to 49 U.S.C. § 14704(e); and

    D. For such other relief as the Court deems just and equitable.



Dated: March 6, 2019                                      /s/ Paul O. Taylor
                                                          Peter L. LaVoie (No. 398441)
                                                          Paul O. Taylor (No. 161962)
                                                          Luke I. Haqq (No. 400096)
                                                          ATTORNEYS FOR PLAINTIFFS
                                                          Taylor & Associates, Ltd.
                                                          5100 Edina Industrial Blvd., Suite 230
                                                          Edina, MN 55439
                                                          Tel. No. (952) 657-5780
                                                          Fax No. (888) 763-8395




                                                     7
